The defendant, Andrews, was convicted of murder in the second degree and sentenced to twenty-five years in the penitentiary, for killing Jesse Smith.
There is but one assignment of error, that the court erred in overruling the motion for a new trial. The motion contains only such grounds as question the sufficiency of the evidence to support the verdict.
The State witnesses testified that the defendant came up while a row was going on among some darkies who had just come from a Church meeting, and interfered and without provocation, cut the throat of the deceased with a razor.
The witnesses for the defense testified that at the time the defendant cut Smith's throat, the latter had a pistol in his hand.
Except as to this, there is not much conflict in the testimony, and there is nothing peculiar about it or the surrounding circumstances that make the one or the other more entitled to credence.
Five witnesses for the State testified to the defendant being the aggressor, and three testified for the defendant that the deceased was the aggressor.
With regard to the pistol that the defendant's witnesses say the deceased had in his hand at the time his throat was cut, there is no testimony that he shot or attempted to shoot the defendant or any one else.
There was ample credible testimony upon which the verdict could be legally predicated, and it will not be disturbed.
The judgment is affirmed.
TAYLOR, C. J., AND ELLIS, J., concur.
WHITFIELD, P. J., AND WEST AND TERRELL, J. J., concur in the opinion. *Page 156